Order filed August 24, 2021.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00429-CV
                                    ____________

             ALYSSA SERRANO AND BILL SERRANO, Appellants

                                          V.

    FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee


                     On Appeal from the 152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-36592

                                      ORDER

         This appeal is from a judgment signed April 19, 2021. The notice of appeal
was filed July 29, 2021. It appears the notice of appeal is untimely, but we are
unable to make that determination because the clerk’s record has not been filed.
We received notice from the clerk’s office that appellant has not made
arrangements to pay for the clerk’s record. Accordingly, we enter the following
order.

         The Harris County District Clerk is directed to file a clerk’s record on or
before September 3, 2021, containing (1) the court’s judgment; (2) any request for
findings of fact and conclusions of law, any post-judgment motion, and the court’s
order on the motion; and (3) the notice of appeal.

                                  PER CURIAM

Panel Consists of Justices Jewell, Spain, Wilson.